Case: 14-60813      Document: 00513284172         Page: 1    Date Filed: 11/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 14-60813                          November 24, 2015
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
DONOVAN EVANS,

              Plaintiff - Appellant

v.

CITY OF MERIDIAN MISSISSIPPI,

              Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                            USDC No. 3:13-CV-01057


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Donovan Evans appeals the district court’s judgment
dismissing his case for failure to state a claim upon which relief can be granted.
Because Evans has failed to plead sufficient facts to support his claim, we
AFFIRM the judgment of the district court.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-60813        Document: 00513284172           Page: 2     Date Filed: 11/24/2015



                                        No. 14-60813
              I. FACTUAL AND PROCEDURAL BACKGROUND
       Pro se Plaintiff–Appellant Donovan Evans filed a civil rights action,
which consisted of a number of difficult-to-decipher letters, against the
Meridian Police Department and several “nameless police” officials on
November 13, 2013. Asserting that he was found not guilty of simple assault
and “Malicious Misc.,” Evans requested “3000,99.9 Trillion to Plaintiff for A
Not GUI Case.” 1 Although Evans filed a number of letters with the district
court, he never described a specific occurrence or set of circumstances that gave
rise to the instant litigation. He apparently takes exception to being arrested
for, but found not guilty of, simple assault and malicious mischief. After filing
his initial complaint, Evans was taken into custody on an unrelated matter
and filed several letters with the district court relating to his treatment while
incarcerated at the Lauderdale County Detention Facility. In its answer to
Evans’s complaint, Defendant–Appellee City of Meridian (the “City”) 2
requested that Evans’s complaint be dismissed, arguing that the complaint
failed to state a claim upon which relief could be granted under Federal Rule
of Civil Procedure 12(b)(6).
       The district court “liberally construed the Complaint and all of Evans’s
submissions” as a “claim . . . for false arrest under 42 U.S.C. § 1983” against
the City, based on Evans’s assertion that he was found not guilty of simple
assault and malicious mischief. 3 Citing Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009), the district court found that “Evans’s filings contain no ‘factual content
that allow[ed] the court to draw the reasonable inference that the defendant



       1  On appeal, Evans refers to the relief he seeks as “$3000,999,000 Trillion Dollars.”
       2  Although Evans filed a complaint against the Meridian Police Department and
several nameless police officials, the defendant is properly identified as the City of Meridian,
as a city’s police department is not a separate entity under Mississippi law. See, e.g., Stewart
v. Jackson Cnty., No. 1:07cv1270, 2008 WL 4287112, at *1 (S.D. Miss. Sept. 16, 2008).
        3 Evans references “civil rights” and “42 U.S.C. 1983” in a letter filed on June 17, 2014.

                                                2
    Case: 14-60813    Document: 00513284172     Page: 3   Date Filed: 11/24/2015



                                 No. 14-60813
[was] liable for the misconduct alleged.’” The court further determined that
Evans’s allegations concerning his treatment at the Lauderdale County
Detention Facility had “no bearing on his claims against the City of Meridian.”
Based on the dearth of factual allegations supporting Evans’s claim, the
district court granted the City’s motion to dismiss for failure to state a claim
and dismissed Evans’s case without prejudice on October 28, 2014. Evans
timely appealed on November 12, 2014.
                        II. STANDARD OF REVIEW
      Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a
complaint for “failure to state a claim upon which relief can be granted.” Fed.
R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). Dismissal is appropriate only if the
complaint fails to plead “factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.”
Id. In determining whether a complaint satisfies this standard, we accept all
well-pleaded factual allegations as true and view those factual allegations in
the light most favorable to the plaintiff. True v. Robles, 571 F.3d 412, 417 (5th
Cir. 2009). A complaint “does not need detailed factual allegations,” Twombly,
550 U.S. at 555, but “it must allege enough facts to move the claim ‘across the
line from conceivable to plausible.’” Turner v. Pleasant, 663 F.3d 770, 775 (5th
Cir. 2011) (quoting Twombly, 550 U.S. at 570).         Moreover, “[t]hreadbare
recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice.” Iqbal, 556 U.S. at 678.




                                       3
     Case: 14-60813          Document: 00513284172        Page: 4     Date Filed: 11/24/2015



                                       No. 14-60813
 III. EVANS FAILED TO STATE A CLAIM FOR A § 1983 VIOLATION
       Although Evans’s complaint contains no reference to 42 U.S.C. § 1983, 4
we, like the district court, liberally construe Evans’s claim as one for false
arrest under § 1983. 5 In Monell v. Department of Social Services of City of New
York, 436 U.S. 658, 694 (1978), the Supreme Court explained that “a local
government may not be sued under § 1983 for an injury inflicted solely by its
employees or agents.” It is only when the “execution of a government’s policy
or custom . . . inflicts the injury that the government as an entity is responsible
under § 1983.”         Id.   This court has previously explained that “[p]roof of
municipal liability sufficient to satisfy Monell requires: (1) an official policy (or
custom), of which (2) a policy maker can be charged with actual or constructive
knowledge, and (3) a constitutional violation whose ‘moving force’ is that policy
(or custom).” Pineda v. City of Houston, 291 F.3d 325, 328 (5th Cir. 2002). This
court has further explained that when a plaintiff alleges false arrest as the
constitutional violation supporting a § 1983 claim, “[the plaintiff] must show


       4   The statute provides:

       Every person who, under color of any statute, ordinance, regulation, custom,
       or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured in an action at law, suit in equity, or other proper proceeding for
       redress, except that in any action brought against a judicial officer for an act
       or omission taken in such officer's judicial capacity, injunctive relief shall not
       be granted unless a declaratory decree was violated or declaratory relief was
       unavailable. For the purposes of this section, any Act of Congress applicable
       exclusively to the District of Columbia shall be considered to be a statute of the
       District of Columbia.

       42 U.S.C. § 1983.
       5 On appeal, Evans refers to false arrest and false imprisonment claims. His false
imprisonment claim is waived since he failed to raise it in the district court. See Leverette v.
Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999). However, assuming that this claim
is not waived, our analysis of his false arrest claim applies with equal force to his false
imprisonment claim.
                                               4
     Case: 14-60813      Document: 00513284172         Page: 5    Date Filed: 11/24/2015



                                      No. 14-60813
that [the arresting officers] did not have probable cause to arrest him.”
Haggerty v. Tex. S. Univ., 391 F.3d 653, 655 (5th Cir. 2004); see also Brown v.
Lyford, 243 F.3d 185, 189 (5th Cir. 2001) (“The ‘constitutional torts’ of false
arrest . . . and false imprisonment . . . require a showing of no probable cause.”).
       Based on the proof a plaintiff must provide to support a false arrest claim
under Monell, Pineda, and Haggerty, we agree with the district court that
Evans’s filings contain no “factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” 6
Iqbal, 556 U.S. at 678. Evans never alleged that the City had any kind of
“official policy (or custom)” of arresting people without probable cause. Pineda,
291 F.3d at 328. Nor did he allege that any “policy maker” had “actual or
constructive knowledge” of a policy of this type. Id. Similarly, he never alleged
that he suffered the constitutional tort of false arrest as a result of any
municipal custom or policy. Id. Even if Evans had alleged some facts that
would support the inference that he was arrested as a result of a municipal
policy, his filings contain nothing that suggests that the officers who arrested
him did not have probable cause to do so. See Haggerty, 391 F.3d at 655. While
Evans may have been found not guilty of the crimes for which he was arrested,
this does not establish that the officers lacked probable cause to arrest him in
the first place.
       “Threadbare recitals of the elements of a cause of action, supported by
mere conclusory statements” are not sufficient to survive a motion to dismiss.
Iqbal, 556 U.S. at 678. Given that Evans’s filings lack even a “[t]hreadbare
recital[] of the elements,” id. at 678, of his claim, these filings have certainly
failed to “allege enough facts to move [his] claim ‘across the line from


       6We agree with the district court that Evans’s allegations regarding his treatment at
Lauderdale County Detention Facility have no bearing on his claim against the City, and we
do not address those allegations here.
                                             5
    Case: 14-60813     Document: 00513284172     Page: 6   Date Filed: 11/24/2015



                                  No. 14-60813
conceivable to plausible.’” Turner, 663 F.3d at 775 (quoting Twombly, 550 U.S.
at 570). Therefore, the district court properly dismissed this case for failure to
state a claim upon which relief can be granted under Federal Rule of Civil
Procedure 12(b)(6).
                              IV. CONCLUSION
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                        6